Citation Nr: 0203018	
Decision Date: 04/03/02    Archive Date: 04/11/02

DOCKET NO.  94-37 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Entitlement to an evaluation in excess of 30 percent for 
anxiety with panic attacks and post-traumatic stress 
disorder (PTSD), for the period from September 1, 1991 to 
March 31, 1998.

2. Entitlement to a total disability evaluation for 
compensation purposes based upon individual 
unemployability (TDIU), for the period from December 21, 
1992 to March 31, 1998.

3. Entitlement to service connection for a cardiovascular 
disease, to include hypertension, as secondary to service-
connected anxiety with panic attacks and PTSD.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

C. Dillon, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1943 to May 
1945.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from September 1992 and August 1993 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Los Angeles, California.  In 
September 1992, the RO increased the evaluation of anxiety 
with panic attacks and PTSD to 30 percent, effective 
September 1, 1991.  In August 1993, the RO denied the claims 
of entitlement to a TDIU and to service connection for a 
cardiovascular disease, to include hypertension.  

In August 1993, the RO adjudicated the cardiovascular disease 
issue under claims of direct and secondary service 
connection.  The veteran filed a notice of disagreement 
wherein he only addressed the secondary service connection 
issue.  The August 1993 rating decision became final with 
respect to the claim of entitlement to direct service 
connection for a cardiovascular disease.

The Board finds no indication that the veteran has attempted 
to reopen the direct service connection claim.  Submissions 
of evidence and argument since August 1993, as recent as 
January 2002, demonstrate the current appeal is limited to 
the issue of entitlement to secondary service connection for 
a cardiovascular disease, to include hypertension.

The current appeal was initially before the Board in February 
1997.  The Board remanded the entire matter for additional 
development.  The case has since been returned for further 
appellate review.

In November 1998, the RO granted an evaluation of 100 percent 
for anxiety with panic attacks and PTSD, effective April 1, 
1998.  The issue has accordingly been recharacterized to 
address the relevant period prior to this effective date.  

Likewise, the TDIU issue has also been recharacterized to 
reflect only the period in which a TDIU may still be 
applicable.  

A claim for a TDIU for a particular service-connected 
disability need not be considered when a schedular 100-
percent rating is already in effect for a service-connected 
disability.  VAOPGCPREC 6-99. 

The November 1998 grant of the increased evaluation of 
anxiety with panic attacks and PTSD to 100 percent renders 
moot any issue of a TDIU on and after April 1, 1998.  The 
favorable disposition of the veteran's increased evaluation 
for the period from September 1, 1991 to March 31, 1998 
renders moot any issue of a TDIU within these dates as well.  
Id.  For this reason, the TDIU issue will be discussed no 
further herein.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2. The competent and probative evidence shows that, since at 
least September 1, 1991, anxiety disorder with panic 
attacks and PTSD has been productive of psychoneurotic 
symptoms of such severity and persistence resulting in 
severe impairment in the ability to obtain or retain 
employment.



3. The only compensable service-connected disability is a 
mental disorder, and it precludes the veteran from 
securing or following a substantially gainful occupation.

4. The competent and probative evidence shows that a 
cardiovascular disease, including hypertension, is not 
causally related to service-connected residuals of anxiety 
disorder with panic attacks and PTSD.


CONCLUSIONS OF LAW

1. The criteria for a 100 percent evaluation of anxiety with 
panic attacks and PTSD, for the period from September 1, 
1991 to March 31, 1998 have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 
4.3, 4.7 (2001); 38 C.F.R. §§ 4.16(c), 4.132, Diagnostic 
Code 9400-9410 (1996).

2. Cardiovascular disease, to include hypertension, is not 
proximately due to, the result of, or aggravated by 
service-connected anxiety disorder with panic attacks and 
PTSD have not been met.  38 U.S.C.A. § 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.102, 3.310(a) (2001); Allen v. 
Brown, 7 Vet. App. 439 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duty to Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom.  Morton v. Gober, 14 Vet. App. 174 (2000) (per 
curiam order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).  

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159).  

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
and expanded provisions pertaining to the duty to notify), 
and is therefore more favorable to the veteran.  Accordingly, 
the amended duty to assist law applies.  See Holliday v. 
Principi, 14 Vet. App. 280 (2001).

This matter was initially before the Board in February 1997, 
and the case was remanded at that time for additional 
development to include obtaining additional medical records.  
These records were received and have been associated with the 
claims file.



The Board's February 1997 remand requested VA to conduct 
several examinations, as well as a social and industrial 
survey.  The results of these examinations and survey have 
been associated with the claims file.

The ordering of additional VA examinations or physician 
opinions at this time is inappropriate.  The VA examinations 
of record have adequately considered the claims file and 
include well-reasoned opinions with respect to the causation 
and etiology of the current secondary service connection 
claim.  

Regarding the increased evaluation claim, the record as 
presently constituted allows for a full schedular grant, such 
that additional development of the claim is unnecessary.

Regarding the secondary service connection issue, the 
development on remand has ensured that the record now 
contains an adequate measure of competent evidence on which 
to base a decision.  

Albeit somewhat imprecise, the evidentiary record includes a 
VA physician's opinion regarding the possibility of a 
relationship between the service-connected anxiety disorder 
and a cardiovascular disease.  

Additional clarification of the physician's opinion on the 
issue of secondary service connection would not likely weigh 
in favor of the claim.  If it would weigh in favor of the 
claim, overwhelming evidence to the contrary would lend 
little, if any, probative value to such an opinion, as 
discussed in further detail below.    

Thus, there is no useful purpose in remanding the matter 
again for development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the veteran.  




The Court has held that such remands are to be avoided.  See 
Winters v. West, 12 Vet. App. 203 (1999) (en banc), vacated 
on other grounds sub nom. Winters v. Gober, 219 F.3d 1375 
(Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Furthermore, the Court has stated, "[t]he VCAA is a reason 
to remand many, many claims, but it is not an excuse to 
remand all claims."  Livesay v. Principi, 15 Vet. App. 165, 
178 (2001) (en banc).

As evidenced by the RO's development and adjudication of the 
issues currently on appeal, VA has notified the veteran of 
the information and evidence necessary to substantiate the 
claims.  66 Fed. Reg. 45,620, 45,630 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).  

The veteran has similarly been notified of his procedural and 
appellate rights.  During the appeal process, he has 
exercised several of these rights.  For instance, he has been 
afforded the opportunity to present information and arguments 
in favor of his claims, and he and his representative have in 
fact done so.  Kutscherousky v. West, 12 Vet. App. 369, 372 
(1999).

In sum, the Board has been afforded the opportunity to apply 
the VCAA pursuant to the new implementing regulations and the 
Court's recent interpretation of the law.  The veteran is not 
prejudiced by the Board's consideration of his claims 
pursuant to the VCAA and its implementing regulations in the 
first instance; VA has already met any obligations to him 
under this new law.  

In view of the foregoing, the veteran will not be prejudiced 
by the Board's actions.  A remand for adjudication of his 
claims by the RO under the new law would only serve to 
further delay resolution of the claims.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).


Increased evaluation for anxiety with 
panic attacks and PTSD, for the period 
from September 1, 1991 to March 31, 1998.

Factual Background

The veteran served on active duty from September 1943 to May 
1945.

In October 1945, the RO granted entitlement to service 
connection for a mental disorder, termed "psychoneurosis 
anxiety."  The disorder was evaluated as noncompensable.

In March 1988, the RO increased the evaluation from 
noncompensable to 10 percent for psychoneurosis, then 
described as anxiety with panic attacks.  In a May 1990 
decision, the Board denied an evaluation in excess of 10 
percent for the mental disorder.

In March 1991, the veteran filed a claim for an increased 
evaluation of his mental disorder.  

A March 1991 letter from the veteran's treating psychiatrist 
lists psychiatric symptoms to include sleeplessness, anxiety, 
ruminations, anhedonia, nightmares, suicidal ideation, and 
feelings of hopelessness/helplessness.  The physician stated 
the veteran was being treated with psychotherapy and 
medication management, and that his symptoms resulted in 
considerable impairment in his ability to function 
interpersonally or vocationally.

VA conducted an examination in May 1991.  Testing revealed 
significant psychological problems, according to the 
examiner.  PTSD and dysthymic disorder were diagnosed, and 
the examiner stated the veteran was significantly impaired in 
his ability to work or establish/maintain interpersonal 
relationships.  
 
Psychiatric progress notes and a discharge summary from West 
Los Angeles Brentwood VA Medical Center (VAMC) show the 
veteran was admitted for approximately four months within the 
period from April 1991 to August 1991.  Initial admission 
focused on symptoms of depression, anxiety, and suicidal 
ideation.  Auditory hallucinations were eventually treated 
during this period with medication.

In February 1992, the RO added the diagnosis of PTSD to 
anxiety.  Due to the veteran's extended hospital admission 
for his service-connected mental disorder, the RO assigned a 
temporary total disability rating from April 18, 1991 to 
August 31, 1991, pursuant to 38 C.F.R. § 4.29 (2001).
   
A June 1992 VAMC discharge summary shows the veteran had been 
admitted the previous month for anxiety, depression, and 
flashbacks.  The report of past medical history was 
significant for VA treatment beginning in 1986. 

During his May to June 1992 admission, the veteran related 
that he had to quit a newly acquired job because he could not 
concentrate and again felt suicidal.  Poor concentration was 
confirmed on examination, and the examiner diagnosed both 
depression and anxiety.  
    
In August 1993, the RO increased the evaluation of anxiety 
with panic attacks and PTSD to 30 percent, effective 
September 1, 1991.  Due to another extended hospital 
admission, the RO assigned a temporary total disability 
rating from May 14, 1992 to July 1, 1992, pursuant to 
38 C.F.R. § 4.29.  
 
In July 1994, the RO received a statement from the veteran's 
housemate (occasionally referred to in the claims file as his 
common law wife).  She reports in her statement that their 
relationship, particularly their communication, is 
significantly strained.  He reportedly has no friends and 
only leaves the house to attend therapy, apparently due to 
his inability to deal with any level of stress.


In July 1994, the RO also received a letter from the 
California Employment Development Department.  The letter 
describes "a very distraught and unstable" veteran who is 
"unable to work or hold a job" and who appears to be 
"totally disabled."

In June 1997, the RO received a May 1993 VAMC discharge 
summary, which establishes a month-long admission for 
depression and anxiety.  Symptoms included awakening four to 
five times a night due to recurring nightmares and increasing 
suicidal ideation.  The examiner described the mental 
disorder as life-long and noted that during his admission, he 
exhibited episodes of irritability and tearfulness, as well 
as many elements of generalized anxiety disorder.  Mental 
examination revealed a blunted affect with mild anxiousness, 
with one episode of tearful lability.  

In June 1997, VA conducted a PTSD examination, which 
concluded with diagnoses of anxiety disorder and chronic 
PTSD.  Social adjustment evaluation described the veteran as 
a loner with agoraphobic tendencies.  Testing revealed some 
difficulty in abstract thinking and memory.

In June 1997, VA also conducted a mental disorders 
examination.  Past psychiatric history was positive for 
chronic episodes of deterioration since 1973, after an 
apparent suicide attempt.  A history of auditory 
hallucinations and paranoid delusions was also reported.  
Mental status examination revealed circumstantial, tangential 
speech, as well as an inability to recall important 
information, further heightening his level of anxiety.  Axis 
I diagnoses included anxiety, panic attacks, PTSD, and 
recurrent depressive disorder.  The examiner assigned a 
Global Assessment of Functioning (GAF) score of 40.

The VA Outpatient Clinic (VAOPC) in Santa Barbara, California 
completed a Social Work Services summary in March 1998.  The 
social worker noted the veteran's lifestyle demonstrated 
ongoing social isolation, with the exception of a hostile 
dependent relationship with his companion of 15 years.  It 
was also noted that he was not amenable to change in his 
life.

In April 1998, VA conducted a mental disorders examination.  
Findings on clinical interview and mental status examination 
were similar to the June 1997 VA examination results.  With 
virtually identical stressors and severity of symptoms as  
demonstrated at the June 1997 VA examination, the examiner 
assigned a GAF score of 35.   

Based on the April 1998 VA examination report, the RO, in 
November 1998 granted a 100 percent evaluation effective 
April 1, 1998.


Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (2001).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1, 4.2 
(2001), which require the evaluation of the complete medical 
history of the veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  


The Board may only consider those factors that are included 
in the rating criteria provided by regulations for rating 
that disability.  To do otherwise would be error as a matter 
of law.  Massey v. Brown, 7 Vet. App. 204, 208 (1994); 
Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will 
be resolved in the appellant's favor.  38 C.F.R. § 4.3.

Where the law and regulations change while a case is pending, 
the version more favorable to the veteran applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the veteran.  38 U.S.C.A. § 5107 
(West Supp. 2001).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 

Specific Criteria for
Evaluating Mental Disorders

Effective November 7, 1996, during the pendency of this 
appeal, the VA Schedule, 38 C.F.R. Part 4, was amended with 
regard to rating mental disorders.  61 Fed. Reg. 52,695 (Oct. 
8, 1996) (codified at 38 C.F.R. § 4.130).  

Under the revised criteria for mental disorders, effective 
November 7, 1996, a 30 percent evaluation is warranted when 
there is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and occupation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130; Diagnostic Codes 9201-9210 (2001).

Under the revised criteria for mental disorders, effective 
November 7, 1996, a 50 percent evaluation is warranted when 
there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  Id.  

The revised criteria provide a 70 percent evaluation for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); inability to establish and 
maintain effective relationships.  Id.  


A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  Id.  

The Rating Schedule also provides that when evaluating the 
mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of remission 
shall be considered and the evaluation shall be based on all 
the evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
The evaluation also must consider the extent of social 
impairment, but shall not be assigned solely on the basis of 
social impairment.  When a single disability has been 
diagnosed both as a physical condition and as a mental 
disorder, the rating agency shall evaluate it using a 
diagnostic code that represents the dominant (more disabling) 
aspect of the condition.  38 C.F.R. § 4.126 (2001).

Prior to November 7, 1996, a 30 percent evaluation was 
warranted when manifested by definite impairment of social 
and industrial adaptability.

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" whereas the other terms were "quantitative" 
in character, and invited the Board to construe the term 
"definite" in a manner that would quantify the degree of 
impairment.  The General Counsel concluded that the term 
"definite" is to be construed as "distinct, unambiguous, 
and moderately large in degree."  It represents a degree of 
social and industrial inadaptability that is "more than 
moderate but less than rather large."  VAOPGCPREC 9-93.  The 
Board is bound by this interpretation of the term 
"definite."  38 U.S.C.A. § 7104(c) (West 1991).



Prior to November 7, 1996, a 50 percent rating for a 
psychoneurotic disorder was warranted when manifested by 
considerable impairment of social and industrial 
adaptability.  Evidence of psychoneurotic symptomatology, 
which was less than that necessary for a total schedular 
rating but which produced severe impairment of social and 
industrial adaptability, warranted the assignment of a 70 
percent evaluation.  A 100 percent evaluation was warranted 
by active psychoneurotic manifestations of such extent, 
severity, depth, persistence, or bizarreness, as to have 
produced total social and industrial inadaptability.  38 
C.F.R. § 4.132, Diagnostic Codes 9400-9411 (1996).

The Rating Schedule also provided that social integration was 
one of the best demonstrations of mental health and reflects 
the ability to establish (together with the desire to 
establish) healthy and effective interpersonal relationships.  
38 C.F.R. § 4.129 (1996).  

In evaluating impairment resulting from ratable psychiatric 
disorders, social inadaptability was to be evaluated only as 
it affected industrial adaptability.  Id.  The principle of 
social and industrial inadaptability as the basic criterion 
for rating disability from the mental disorders contemplated 
those abnormalities of conduct, judgment, and emotional 
reactions which affect economic adjustment, i.e., which 
produce impairment of earning capacity.  Id.

The severity of disability was based upon actual 
symptomatology, as it affected social and industrial 
adaptability.  38 C.F.R. § 4.130 (1996).  

Two of the most important determinants were time lost from 
gainful work and decrease in work efficiency.  Id.  It was 
for this reason that great emphasis was placed upon the full 
report of the examiner, descriptive of actual symptomatology.  
Id.  

The examiner's classification of the disease as "mild," 
"moderate," or "severe" was not determinative of the 
degree of disability, but the report and the analysis of the 
symptomatology and the full consideration of the whole 
history was.  Id.

38 C.F.R. § 4.16(c) was in effect when the claim was filed 
and was subsequently repealed effective November 7, 1996.  In 
essence, this regulation provided that if there is only one 
compensable service-connected disability, which is a mental 
disorder assigned a 70 percent evaluation, and the evidence 
shows that the veteran is unable to secure or follow a 
substantially gainful occupation, the mental disorder shall 
be assigned a 100 percent scheduler evaluation under the 
appropriate diagnostic code. 

The GAF is a scale reflecting the "psychological, social, 
and occupational functioning in a hypothetical continuum of 
mental health- illness." [citing the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS 32 (4th ed. 1994)] (DSM-IV).  See Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995); also cited in Richard v. 
Brown, 9 Vet. App. 266 (1996).

GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  DSM-IV.

Scores ranging from 51 to 60 reflect moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers). Id.  

Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Id.

Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood, (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school). Id.

Scores ranging from 21 to 30 reflect behavior considerably 
influenced by delusions or hallucinations OR serious 
impairment in communication or judgment (e.g., sometimes 
incoherent, acts grossly inappropriately, suicidal 
preoccupation) or inability to function in almost all areas 
(e.g., stays in bed all day; no job, home, or friends).


Analysis

In May 1990 the Board denied an evaluation in excess of 10 
percent for anxiety with panic attacks, and the decision 
became final.  Clearly, this is not a case in which the 
initially assigned evaluation from the October 1945 rating 
decision has been disagreed with.  Therefore, the initial 
evaluation is not at issue.  Additionally, because the 
initial evaluation is not on appeal, the concept of "staged 
ratings" is not for application.  Fenderson v. West, 12 Vet. 
App. 119 (1999).

The Board will thus consider only whether the current level 
of disability (within the established period) warrants 
assignment of more than a 30 percent evaluation, as mandated 
by the Court in Francisco, supra.

The Board reiterates that it must apply whichever schedular 
criteria are more favorable to the veteran, between those in 
effect prior to November 7, 1996, and those effective on that 
date, because his claim was filed before the schedular 
criteria were changed.  Karnas, supra.



In this case, it has been determined that the regulations in 
effect prior to November 7, 1996 are more favorable to the 
claim.  Under the criteria in effect at the time the 
veteran's claim was filed, a 70 percent evaluation for a 
psychoneurotic disorder only required a showing of "severe" 
impairment in the ability to obtain or retain employment.  38 
C.F.R. Part 4, Diagnostic Codes 9400-9411.  

In conjunction with the application of 38 C.F.R. § 4.16(c) 
(also repealed November 7, 1996), the Board finds that the 
prior regulations favor his claim because they allow for a 
total evaluation.   

At the outset, it is significant to note that the veteran 
received a total disability rating for hospitalization of his 
service-connected mental disability immediately prior to the 
period in question; that two additional periods thereafter 
also received a temporary total disability rating for 
treatment of his mental disorder; and that he is currently 
assigned a 100 percent evaluation for his mental disorder.

Here, the Board notes that the assignment of a total 
disability rating on the basis of hospital treatment or 
observation will not preclude the assignment of a total 
disability rating otherwise in order under the provisions of 
the rating schedule, and consideration will be given to the 
propriety of such a rating in all instances and to the 
propriety of its continuance after discharge.  38 C.F.R. 
§ 4.29(c)(2001).  

Particular attention, with a view to proper rating under the 
rating schedule, is to be given regardless of length of 
hospitalization, with indications on the final summary of 
expected confinement to bed or house, or to inability to work 
with requirement of frequent care of physician or nurse at 
home.  Id. 

Because the service-connected disorder is mental rather than 
physical, the Board has reviewed the evidence with less 
emphasis on the requirement of frequent nurse or physician 
care at home.

The evidentiary record supports a finding that the veteran's 
anxiety with panic attacks and PTSD is a chronic disorder 
that impairs his ability to work, not only during acute 
flare-ups but also between intermittent hospital admissions.  
38 C.F.R. § 4.129.  Specifically, a review of the competent 
evidence between the temporary total disability ratings 
establishes that the veteran's capacity for social and 
industrial adjustment during periods of remission is 
consistently documented as severe, to the extent that it 
shows symptoms commensurate with a 70 percent evaluation.  
38 C.F.R. § 4.132 (1996).

VA treatment records repeatedly report a past medical history 
of severe chronic psychiatric symptoms, such as suicidal 
ideation, frequent flashbacks, social isolation, and poor 
coping skills, which in turn have led to a demonstrated 
inability to maintain employment, regardless of the veteran's 
advanced age.  While most of the discharge summaries reflect 
considerable improvement in functioning, they tend to note 
significant psychosocial stressors, which remained unchanged 
throughout the period at issue, such as his tumultuous co-
dependent relationship with his female housemate, who is his 
only frequent social contact.

In 1994, a year in which the veteran did not receive a total 
disability rating, a lay statement from his housemate noted a 
long history of inability to deal with stress and social 
isolation.  This statement is consistent with the evidentiary 
record as a whole and comports with other evidence during 
that period.  For instance, a July 1994 letter from the 
California Employment Development Department described the 
veteran as very distraught and unstable to the point he would 
be unable to find or maintain employment.  This clearly 
points to a severe inability to adapt socially or 
industrially.

In 1997, another year in which the veteran did not receive a 
total disability rating, VA examinations and progress notes 
continued to show symptoms, such as social isolation, poor 
memory, and agoraphobic tendencies, that would also intimate 
at a severely diminished capacity for social and industrial 
adaptability.  




A VA examination from June 1997 went so far as to note a 
history of chronic episodes of deterioration since 1973.  
With heightened anxiety, tangential/circumstantial speech, 
and poor memory, the examiner assigned a current GAF score of 
40, reflecting major impairment in several areas, such as 
work, school, family, judgment, thinking, or mood.  The DSM-
IV indicates that such an assessment shows an inability to 
work.

The Board observes that a GAF within this range of major 
impairment (31-40) was again assigned only ten months later, 
and at that time assisted in providing a basis for a total 
disability rating, which remains in effect at this time.  

One month prior to the effective date of the total disability 
rating currently in effect, VAOPC Social Services in Santa 
Barbara described the veteran as not amenable to change, 
given his ongoing social isolation and hostility.

The record, in total, shows that, throughout the period at 
issue, the veteran's anxiety disorder with panic attacks and 
PTSD was severe in areas of social and industrial 
adaptability.  The evidentiary record provides a clinical 
portrait of chronic and extreme isolation, depression, and 
anxiety, which affect his abilities to understand, remember, 
and carry out simple instructions, or interact with other 
individuals in either a social or work-like setting.  

That the veteran has received a total disability rating for 
four separate periods within a seven-year period (he is 
currently evaluated as totally disabled) only further 
underscores the chronic nature of his psychoneurotic mental 
disorder.

The Board therefore finds that, since September 1, 1991, his 
mental disorder has warranted and continues to warrant an 
evaluation of 70 percent under the prior criteria.  

The veteran's anxiety disorder with panic attacks and PTSD is 
the only compensable service-connected disability.  Because 
it is a mental disorder assigned a 70 percent evaluation, and 
the evidence shows that the veteran is unable to secure or 
follow a substantially gainful occupation, the Board must 
assign a 100 percent scheduler evaluation under the 
appropriate diagnostic code.  38 C.F.R. § 4.16(c).  

The Board concludes that the evidence supports a finding the 
veteran is entitled to an evaluation of 100 percent for an 
anxiety disorder with panic attacks and PTSD, effective 
September 1, 1991.  Gilbert, supra.


Service Connection for a cardiovascular 
disease, including hypertension, as 
secondary to anxiety with panic attacks 
and PTSD.

Factual Background

In November 1992 at the VAOPC in Santa Barbara, the veteran 
complained of chest pain.  Cardiac catheterization, coronary 
angiogram, and bilateral arteriogram revealed a 50 percent 
left anterior descending coronary lesion. 

In December 1992, the examining physician at the VAOPC in 
Santa Barbara provided a letter, which indicated that the 
coronary symptoms leading to angina were secondary to stress.  
Renal arteriograms were also clear, suggesting that 
hypertension is also stress related, according to the 
physician.

In August 1993, the RO denied, among other things, a claim of 
entitlement to service connection for a cardiovascular 
disease, to include hypertension, as secondary to the 
veteran's anxiety disorder.  The RO explained in its 
rationale that there was no evidence presented that showed a 
relationship between the two disabilities.

In June 1997, VA conducted an arteries and vein examination, 
which established a diagnosis of hypertension.

In April 1998, VA conducted another arteries and vein 
examination.  The examiner interpreted the November 1992 test 
results as indicative of coronary artery disease.  The 
examiner opined that because the veteran's chest pain is 
heavy in character and relieved by sublingual nitroglycerin, 
his chest pain is likely secondary to coronary artery 
disease.  It was noted that hypertension of five years 
duration was under treatment with medication.  Santa Barbara 
VAOPC progress notes confirm treatment of hypertension. 

A cardiovascular disease examination was conducted in 
February 1999.  The veteran reported that throughout the 
years he had developed moderate fatigue after mild 
activities.  A six-year history of arterial hypertension was 
noted.  Clinical impression included a diagnosis of recurrent 
chest pain, chest wall muscle related or perhaps related to 
angina pectoris secondary to arteriosclerotic heart disease.

The February 1999 examiner also noted occasional exacerbation 
of chest pains due to stress during anxiety with panic 
attacks.  However, in discussing his findings, the examiner 
stated that he did not see a continuous positive relationship 
between the stressful situations related to anxiety disorder 
and the development of chest pains.

Eight days later in February 1999, a secondary service 
connection questionnaire was completed, presumably by the 
same examining cardiologist.  The physician stated that 
hypertension was not the result of PTSD and anxiety.  In a 
follow-up question, he noted that the veteran's arterial 
hypertension is exacerbated equally likely by service-
connected anxiety and panic attacks.  This statement is 
immediately followed by an explanation that most of the blood 
pressure readings and/or chest pain did not show a consistent 
relationship normally expected in anxiety disorder or PTSD. 


Criteria and Analysis

Service connection may be granted for a disability 
proximately due to, the result of, or aggravated by a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
See Harder v. Brown, 5 Vet. App. 183, 187 (1993); and Allen 
v. Brown, 7 Vet. App.439 (1995).  

When aggravation of a veteran's non-service-connected 
condition is proximately due to or the result of a service-
connected condition, the veteran shall be compensated for the 
degree of disability over and above the degree of disability 
existing prior to the aggravation.  Allen, supra.  

As established by VA examinations and treatment records, the 
claims file contains more than adequate documentation of 
current cardiovascular disability.  These records show nearly 
a 10-year history of post-service diagnoses and treatment for 
hypertension.

Thus, the claim for entitlement to secondary service 
connection turns to the question of whether the competent and 
probative evidence establishes that this disability, or 
aggravation of such, is proximately due to or the result of 
the veteran's service-connected mental disorder.  That 
question involves both consideration of the facts as 
presented and the credibility of the evidence contained in 
the instant record. 

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden v. 
Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases cited 
therein).




The veteran has related to VA and treating physicians that he 
believes his hypertension and chest pain is a result of his 
anxiety and PTSD.  A statement to this effect is considered a 
medical opinion from a layperson and thus cannot be 
considered competent.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992). 

Similarly, the Board is not competent to supplement the 
record with its own unsubstantiated medical conclusions.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).    

The competent evidence in favor of entitlement to secondary 
service connection lacks any significant probative value.  
The December 1992 letter, which opined that the 
cardiovascular symptoms were the result of stress, did not 
adequately explain why stress, and not the objective findings 
from the previous month, were the cause of the chest pain and 
hypertension, particularly in view of the veteran's advanced 
age and the fact that he had been service-connected for 
anxiety to a noncompensable degree since 1945, and to a 
compensable degree since 1987.  

The examining physician from November 1992 does not 
accurately cite supporting evidence for his conclusion (the 
evidence revealed positive physical cardiac abnormalities in 
testing), and as a one-time examiner nearly ten years ago, he 
was not privy to any longitudinal treatment history, making 
his opinion of limited probative value.  Bloom v. West, 12 
Vet. App. 185 (1999).

Competent evidence in favor of secondary service connection 
is also found within the February 1999 VA examination, when 
the examiner noted that anxiety (stress and panic attacks) 
contributed to occasional exacerbation of chest pains.  
Nevertheless, even this examiner, a specialist in 
cardiovascular disease, unequivocally concluded that he could 
not see a relationship between the anxiety disorder and 
cardiovascular disease.


The February 1999 secondary service connection questionnaire 
contains answers that are internally inconsistent.  Although 
it is mentioned that arterial hypertension is exacerbated 
equally likely by service-connected anxiety, explanations 
both before and after this statement reflect a prevailing 
intent that the reviewing physician was expressing an opinion 
against secondary service connection.  This is well 
demonstrated by his statement that most of the physical 
findings did not show a consistent relationship normally 
expected in anxiety disorder or PTSD.

Notwithstanding these unsupported statements, other 
substantial evidence against the claim further reduces any 
remaining probative value.  For instance, several VA 
examinations have documented objective findings of heart 
disease, more consistent with a physical origin for 
hypertension and chest pain.  Diagnoses, such as coronary 
artery disease, as well as comments about chest wall muscle 
abnormality, the success of sublingual nitroglycerin, and the 
veteran's own comments about fatigue on exertion, are highly 
probative against the claim because they reflect a normally 
expected progression of heart disease independent of other 
causes.  

The Board has considered these competent medical opinions and 
finds that the opinions against any causal connection to be 
far more probative on the matter, given the thoroughness of 
those evaluations, the certainty expressed in those opinions, 
and the general consistency in those opinions with other 
competent evidence of record.  
The Court has held that it is not error for the Board to 
favor the opinion of one competent medical expert over that 
of another, provided that the Board gives an adequate 
statement of reasons and bases.  Owens, supra.

After a careful review of the evidence of record, the Board 
is of the opinion that a preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for a cardiovascular disease, to include 
hypertension, as secondary to service-connected anxiety 
disorder with panic attacks and PTSD.  

In this regard, although he is entitled to the benefit of the 
doubt where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as here, 
the preponderance of the evidence is against the claim.  
Gilbert, supra.


ORDER

Entitlement to an evaluation of 100 percent for anxiety with 
panic attacks and PTSD, for the period from September 1, 1991 
to March 31, 1998, is granted, subject to the governing 
criteria applicable to the payment of monetary benefits.

Entitlement to service connection for a cardiovascular 
disease, to include hypertension, as secondary to service-
connected anxiety with panic attacks and PTSD, is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.


? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

